Citation Nr: 0123198	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from November 1950 to 
July 1951.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Reno Regional Office (RO) 
which denied the veteran's application to reopen his claim of 
service connection for a low back disability.  

By April 1999 decision, the Board determined that new and 
material evidence had not been submitted to warrant reopening 
of the veteran's claim of service connection for a low back 
disability.  He appealed the Board's decision to the U.S. 
Court of Appeals for Veteran Claims (Court).  

While the case was pending at the Court, in March 2001, 
counsel for the Secretary of VA filed an unopposed Motion for 
Remand and to Stay Further Proceedings.  By March 29, 2001 
Order, the Court granted the Secretary's motion, vacated the 
Board's April 1999 decision, and remanded the matter for 
additional action consistent with the Secretary's March 2001 
Motion.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  This new law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA has also recently published final regulations implementing 
VCAA.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Due to the change in law brought about by VCAA, the Secretary 
has determined that a remand in this case is required.  As 
the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In view of the foregoing, the case is remanded for the 
following:

The RO should review the claims files and 
ensure that all notification and 
development action required by VCAA, and 
regulations implementing same, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are 
satisfied.

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his attorney 
should be provided a supplemental statement of the case and 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




